






Exhibit 10.1


RESTRICTED STOCK UNIT AGREEMENT


Granted by


FIRST NIAGARA FINANCIAL GROUP, INC.


under the


FIRST NIAGARA FINANCIAL GROUP, INC.
2012 EQUITY INCENTIVE PLAN


This Restricted Stock Unit Agreement (this “Restricted Stock Unit Award” or this
“Agreement”) is hereby made subject to the provisions of the 2012 Equity
Incentive Plan (the “Plan”) of First Niagara Financial Group, Inc. (including
its Subsidiaries where applicable, the “Company”), which provisions are hereby
incorporated by reference and made a part hereof. A copy of the Plan has been
provided to the holder of this Restricted Stock Unit Award (the “Participant”),
and the Participant hereby accepts this Restricted Stock Unit Award, subject to
all the terms and provisions of the Plan and this Agreement, and agrees that all
decisions under and interpretations of the Plan and this Agreement by the
Committee will be final, binding and conclusive upon the Participant and the
Participant’s beneficiaries, heirs, legal representatives, successors and
permitted assigns. Unless the context clearly indicates otherwise, capitalized
terms used herein but not defined will have the meaning given such terms in the
Plan. The term “Stock” shall refer to the common stock, $0.01 par value per
share, of the Company.
The number of shares of Stock (or share determination formula) under this
Restricted Stock Unit Award is set forth in the award notice or email (the
“Award Notice”) sent to the Participant that sets forth the grant of this
Restricted Stock Unit Award and the terms thereof, and such Award Notice is
hereby incorporated by reference and made a part hereof. This Restricted Stock
Unit Award is described in the Award Notice as “Performance-Based Restricted
Stock Units.” For purposes of this Agreement, the “Grant Date” shall mean the
date that this Restricted Stock Unit Award was granted to the Participant, as
set forth in the Award Notice sent to the Participant. In addition, “Performance
Period” shall mean the three-year period set forth on Exhibit A to this
Agreement.
1.
    Vesting Schedule.

Except as otherwise provided in Section 4 of this Agreement, subject to the
Participant’s continued Service with the Company through the applicable vesting
date, this Restricted Stock Unit Award or portion thereof shall vest upon the
certification by the Committee after the end of the Performance Period of the
level of achievement of the performance goals set forth on Exhibit A to this
Agreement (the “Performance Goals”) for the Performance Period.
2.    Grant of Restricted Stock Unit Award.
The Restricted Stock Unit Award will be in the form of a bookkeeping entry
denominated in the number of shares of Stock subject to this Restricted Stock
Unit Award, pending the vesting or forfeiture of this Restricted Stock Unit
Award.

1

--------------------------------------------------------------------------------




3.
Terms and Conditions.

(a)
Voting. The Participant will not have the right to vote the shares of Stock
underlying this Restricted Stock Unit Award unless and until the issuance to the
Participant of the underlying shares of Stock that have vested pursuant to
Section 1 or Section 4 of this Agreement, subject to forfeiture pursuant to
Section 5(e) of this Agreement.

(b)
Dividend Equivalents. No dividend equivalents will be distributed or paid to the
Participant.

(c)
Payment. Except as otherwise provided by Section 4 of this Agreement, payment of
this Restricted Stock Unit Award that vest pursuant to Section 1 of this
Agreement, subject to forfeiture pursuant to Section 5(e) of this Agreement,
shall be made in shares of Stock in the year following the year in which the
Performance Period ends.

(d)
Withholding.

(i)
The Participant shall have the right to direct the Company to satisfy the
minimum amount of the federal, state and local taxes required to be withheld
upon the payment of this Restricted Stock Unit Award by withholding a number of
shares of Stock (based on the Fair Market Value on the date that this Restricted
Stock Unit Award becomes subject to such taxes) otherwise to be paid that are
necessary to satisfy the minimum amount of the taxes required to be withheld.

(ii)
In the event that the Participant does not make other arrangements with the
Company for the payment of the minimum amount of federal, state or local taxes
required to be withheld prior to or at the time of the payment of this
Restricted Stock Unit Award, then the Company shall have the right to withhold
the number of shares of Stock (based on the Fair Market Value on the date that
this Restricted Stock Unit Award becomes subject to such taxes) otherwise to be
paid that are necessary to satisfy the minimum amount of the taxes required to
be withheld.

4.    Effect of Certain Events.
(a)
Death or Disability. In the event of the Participant’s Termination of Service
due to death or Disability, the Performance Goals will be deemed satisfied at
target and this Restricted Stock Unit Award will become fully vested for the
target number of shares of Stock, and shall be paid in shares of Stock no later
than the later of the end of the year in which the Termination of Service occurs
and the 15th day of the third month following the date of the Termination of
Service, and neither the Participant nor the Participant’s beneficiaries or
heirs shall be permitted, directly or indirectly, to designate the year of
payment.

(b)
Retirement. In the event of the Participant’s Termination of Service due to
Retirement at any time following the one-year anniversary of the Grant Date,
this Restricted Stock Unit Award will continue to vest without regard to the
Participant’s continued employment, and shall become vested after the end of the
Performance Period to the extent of the achievement of the Performance Goals
pursuant to Section 1 of this Agreement, as certified by the Committee, and
shall be paid in Shares of Stock in the year following the year in which the
Performance Period ends. In the event of the Participant’s Termination of
Service due to Retirement on or before the one-year anniversary of the Grant
Date, this Restricted Stock Unit Award will expire


2

--------------------------------------------------------------------------------




and be forfeited, regardless of whether the Performance Goals pursuant to
Section 1 of this Agreement are achieved.
(c)
Change in Control. If the Participant is covered by the First Niagara Bank
Executive Change in Control Severance Plan, as amended, or successor plan or
agreement thereto covering the Participant (the “Executive CIC Plan”), on the
date of the Termination of Service, then the terms of such Executive CIC Plan as
in effect on the date of the Termination of Service shall apply to this
Restricted Stock Unit Award.

(d)
Termination for Cause. Notwithstanding any other provision in this Agreement, if
the Participant’s Service has been terminated for Cause, this Restricted Stock
Unit Award will expire and be forfeited.

(e)
Other Termination. Except as otherwise provided by this Section 4, and except as
otherwise provided by the Executive CIC Plan as in effect on the date of the
Termination of Service, upon the Termination of Service of the Participant, any
unvested shares of Stock under this Restricted Stock Unit Award will expire and
be forfeited.

5.    Covenants.
(a)
Unless the Compensation Committee determines otherwise and so advises the
Participant in a signed writing, the Participant agrees to comply with this
Section 5 while employed by the Company and for the one-year period (an
unlimited period for the covenant set forth in Section 5(d) below) immediately
following the Participant’s Termination of Service with the Company, regardless
of the reason for such Termination of Service.

(b)
The Participant shall not, directly or indirectly, either for the Participant’s
own benefit or purpose or for the benefit or purpose of any person other than
the Company or any of its Subsidiaries, solicit, call on, do business with, or
actively interfere with the Company’s or any Subsidiary’s relationship with, or
attempt to divert or entice away, any person or entity that the Participant
should reasonably know (i) is a customer of the Company or any Subsidiary for
which the Company or any Subsidiary provides any services as of the date of the
Participant’s Termination of Service; or (ii) was a customer of the Company or
any Subsidiary for which the Company or any Subsidiary provided any services at
any time during the 12-month period immediately preceding the date of the
Participant’s Termination of Service; or (iii) was, as of the date of the
Participant’s Termination of Service, considering retention of the Company or
any Subsidiary to provide any services.

(c)
The Participant shall not, directly or indirectly, either for the Participant’s
own benefit or purpose or for the benefit or purpose of any person other than
the Company or any of its Subsidiaries, employ, or offer to employ, call on, or
actively interfere with the Company’s or any Subsidiary’s relationship with, or
attempt to divert or entice away, any employee of the Company or any of its
Subsidiaries, nor shall the Participant assist any other person in such
activities.

(d)
During the Participant’s employment with the Company or any Subsidiary, and
thereafter regardless of the reason for the Termination of Service, the
Participant will not disclose or use in any way any confidential business or
technical information or trade secret acquired in the course of such employment,
all of which is the exclusive and valuable property of the Company and its
Subsidiaries, whether or not conceived of or prepared by the Participant,


3

--------------------------------------------------------------------------------




other than: (i) information generally known to the public; (ii) as required in
the course of employment by the Company or Subsidiary; (iii) as required by any
court, supervisory authority, administrative agency or applicable law; or (iv)
with the prior written consent of the Compensation Committee or its designee.
(e)
Upon any breach of the covenants set forth in this Section 5, the Participant
agrees and acknowledges that this Restricted Stock Unit Award shall
automatically and immediately terminate and become null and void. In addition,
Participant agrees and acknowledges that a breach of the covenants set forth in
this Section 5 will cause the Company and its Subsidiaries irreparable harm, and
that the Company and its Subsidiaries will therefore be entitled to issuance of
immediate, as well as permanent, injunctive relief restraining the Participant,
and each and every person and entity acting in concert or participating with the
Participant, from initiation and/or continuation of such breach. Participant
further understands and agrees that for the purpose of fashioning an appropriate
injunctive remedy, the time period of the covenants set forth in this Section 5
shall be extended by any time period the Participant is found to be in breach of
said covenants. In the event any of this Section 5 is determined by a court of
competent jurisdiction to be unenforceable because unreasonable either as to
length of time or area to which said restriction applies, it is the intent of
the Participant and the Company and its Subsidiaries that said court reduce and
reform the provisions thereof so as to apply to the greatest limitations
considered enforceable by the court.

6.    Miscellaneous.
(a)
Delivery of shares of Stock under this Restricted Stock Unit Award will comply
with all applicable laws (including, the requirements of the Securities Act),
and the applicable requirements of any securities exchange or similar entity.

(b)
This Restricted Stock Unit Award will be adjusted upon the occurrence of the
events specified in Section 3.3 of the Plan.

(c)
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

(d)
Prior to vesting, this Restricted Stock Unit Award may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

(e)
This Restricted Stock Unit Award will be governed by and construed in accordance
with the laws of the State of Delaware.

(f)
The granting of this Restricted Stock Unit Award does not confer upon the
Participant any right to be retained in the Service of the Company or any
Subsidiary.

(g)
In the event of any conflict among the provisions of the Plan and this
Agreement, the provisions of the Plan will be controlling and determinative.

(h)
The Participant’s rights, payments and benefits with respect to this Restricted
Stock Unit Award shall be subject to reduction, cancellation, forfeiture or
recoupment pursuant to Section 7.17 of the Plan.

(i)
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, in order to comply with Section 10D of the Securities Exchange Act of
1934, as amended, and any


4

--------------------------------------------------------------------------------




regulations promulgated, or national securities exchange listing conditions
adopted, with respect thereto (collectively, the “Clawback Requirements”), if
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirements under the
securities laws, then the Participant shall return to the Company, or forfeit if
not yet paid, the shares of Stock under this Restricted Stock Unit Award
received during the three-year period preceding the date on which the Company is
required to prepare the accounting restatement, based on the erroneous data, in
excess of the number of shares that would have vested based on the accounting
restatement, as determined by the Committee, in accordance with the Clawback
Requirements and any policy adopted by the Committee pursuant to the Clawback
Requirements.
(j)
Any actions by the Company under this Agreement or the Plan must comply with the
law, including regulations and other interpretive action, of the Federal Deposit
Insurance Act, Federal Deposit Insurance Corporation, or other entities that
supervise any of the activities of the Company. Specifically, any payments to
the Participant by the Company, whether pursuant to this Agreement, the Plan or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.

(k)
This Restricted Stock Unit Award is subject to all laws, regulations and orders
of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Company will not be obligated
to issue any shares of Stock hereunder if the issuance of such shares would
constitute a violation of any such law, regulation or order or any provision
thereof.

(l)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make all other determinations that may be necessary or advisable for the
administration of the Plan. Any interpretation of the Plan by the Committee and
any decision made by it under the Plan is final and binding on all persons.

(m)
This Restricted Stock Unit Award is intended to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder
(collectively, “Section 409A”), and this Agreement will be administered and
interpreted consistent with such intention. Notwithstanding any other provision
of this Agreement, in the event that the Participant is a “specified employee”
for purposes of Section 409A, any payment to the Participant pursuant to this
Agreement that is required to be delayed by six-months by Section 409A shall
instead be made on the first day of the month following the expiration of such
six-month period.

IN WITNESS WHEREOF, the Company has executed this Agreement effective as of the
Grant Date.
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
 
 
 
By:
/s/ Kate White
 
 
Kate White, EVP, Managing Director
 
 
of Human Resources and Corporate Communications
 


5

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE GOALS
DESCRIPTION OF PERFORMANCE CRITERIA FOR VESTING
•
Performance Period: January 1, 2015 through December 31, 2017.

•
Performance-based restricted shares will have a three-year cliff vest based on
FNFG’s total shareholder return (TSR) performance relative to an industry index,
using the definitions set forth below:

Definitions:
3-year Total Shareholder Return (TSR) reflects the rate of return reflecting
price appreciation plus reinvestment of dividends calculated as follows: (Ending
stock price - Beginning stock price + Dividends paid) / Beginning stock price.
To minimize the effect of a single day’s stock price influencing the TSR
calculation, the Company will calculate TSR using an average of the adjusted
closing stock price values for the month of December 2014 (prior to the
beginning of the 2015 Performance Period) and adjusted closing stock price
values for the month of December 2017 (end of the 2015 Performance Period). The
source of the adjusted stock price and dividends will be SNL, and if SNL is not
available, Yahoo Finance.
Industry Comparator Group reflects the SNL Mid-Cap Bank Index (excluding OTCBB
and Pink Sheets traded companies). Banks in this group include $1 Billion to $5
Billion Total Common Market Capitalization. Index component companies will be
determined after December 31, 2017. To minimize the concern of survivor bias,
the Company will compare the component company list as of December 31, 2014 and
December 31, 2017 and include all companies in both lists. If the Index includes
failed banks and those banks’ performance information cannot be obtained, the
failed banks will remain listed at the bottom of the group and will be included
in the ranking calculation.
PERFORMANCE SHARE AWARD DETERMINATION
Following publication of industry peer performance results after the end of the
performance period (i.e., December 31, 2017 for the 2015 grants), the Company’s
performance relative to the index will be calculated.
Performance level and earned amounts will be determined and shares will vest
accordingly. Assuming a minimum threshold performance is achieved, 50% of target
awards will be vested. Once threshold performance is achieved, actual awards
will be interpolated between 50% - 150% of target to reward for incremental
performance relative to the industry comparison group.
Measure
Payout Range
< Threshold
< 35th percentile
Threshold
35th percentile
Target
50th percentile
Stretch
75th percentile and above
Relative 3-year TSR
(i.e., percentile rank)
0%
50%
100%
150%

Additional modifier: if TSR is negative (even if above the 35th percentile), the
payout will not exceed threshold payout level in aggregate (e.g., 50% of
target).



6